UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2010 Date of reporting period: March 31, 2010 Item 1. Report to Stockholders. Chase Growth Fund v Chase Mid-Cap Growth Fund Semi-Annual Report Dated March 31, 2010 Chase Investment Counsel Corporation 300 Preston Avenue Suite 500 Charlottesville, Virginia 22902-5096 Advisor: 434-293-9104 Shareholder Servicing: 888-861-7556 www.chaseinv.com Chase Funds May 7, 2010 Dear Fellow Shareholder: We are pleased to present our combined semi-annual report for the Chase Growth Fund (NASDAQ: CHASX, CHAIX) and the Chase Mid-Cap Growth Fund (NASDAQ: CHAMX) for the period ending March 31, 2010.At the end of the first quarter, approximately 17,000 shareholders have $659 million invested in the Chase Growth Fund, while the Chase Mid-Cap Growth Fund has $14 million with approximately 150 shareholders.On January 28, 2007, we initiated a Substantial Investor Class of shares in the Chase Growth Fund (CHAIX) with an annual expense ratio lower by 0.25% for direct shareholders who have invested $1 million or more.At the end of the first quarter, over 100 shareholders had $362 million invested in that class.We appreciate the trust all of you have placed in our management and we want to extend a special welcome to new shareholders since our November 12th letter. Fund Performance Overview While specifics behind the Funds’ performance drivers and our thoughts on the current market outlook are detailed in a separate section below, risk-taking dominated the best performing strategies in the first quarter of 2010, as was the case of 2009.Avoiding risk-taking strategies, which emphasize smaller companies with high-betas, low returns on capital, high variability of earnings estimates and a focus on “distressed equities,” has hurt our performance.Strategists at major investment firms have noted, and we concur, that over time, the rewards of such risk-embracing strategies fade, and factors emphasized in our investment process – good quality, sound valuation, technically strong stocks of fundamentally strong companies – regain importance.While the short-term trend still looks positive, our economy remains fragile.Historically, major financial unwindings have taken a decade or more to complete and there will certainly be more financial shocks along the way.We continue to avoid the higher risk securities and rely on solid execution of our time-tested investment process to navigate this challenging investment environment. Our investment process combines fundamental, technical, and quantitative analysis. We seek good quality companies that are leaders in their industries and enjoy above average, sustainable earnings growth with strong balance sheets to support that growth.Both the Chase Growth Fund and the Chase Mid-Cap Growth Fund portfolios include a diversified group of companies that we believe represent relatively outstanding investment opportunities.The following is a discussion of the components and drivers of the performance of each fund, as well as how the characteristics of the underlying stocks compare with those in the Russell 1000 Growth® Index and the Russell Midcap® Growth Index, respectively. Chase Growth Fund (CHASX and CHAIX) 6 months ended 3/31/10 Chase Growth Fund Class N (CHASX) +8.16% Chase Growth Fund SI Class (CHAIX) +8.29% Lipper Large Cap Growth Funds Index +11.88% Russell 1000® Growth Index +12.96% S&P 500® Index +11.75% Lipper Analytics Services, Inc.1 ranked the Chase Growth Fund Class N Shares (based on total return) #20 out of 330, #543 out of 611, #536 out of 729 and #833 out of 834 funds in its Large Cap Growth Universe for the ten years, five years, three years and one year periods ended 3/31/10, respectively.Past performance is not a guarantee of future results. On March 31st the Chase Growth Fund was invested in 39 stocks,.They range in market capitalization from $6.3 billion (Lubrizol Corp) to $256.9 billion (Microsoft Corp). Chase Funds For the last six months, the Chase Growth Fund’s performance trailed the benchmarks.During the period, sector allocation decisions were neutral to performance.Stock selection was negative in most sectors, as the consistent growth stocks favored by the Chase investment process lagged riskier stocks, as discussed earlier.For the six months ended March 31st, our five best performing stocks were Visa +29.35%, Cognizant Technology Solutions +24.70%, Priceline.com +20.04%, Express Scripts +18.14%, and NetApp +17.35%. The chart below compares the characteristics of Chase Growth Fund stocks to the stocks in the Russell 1000® Growth Index.Chase Growth Fund stocks have higher five-year average annual earnings per share growth rates of 23% vs. 18% for the Russell 1000 Growth® Index.They have also been more profitable with a Return on Equity of 26% vs. 24%, and less debt with Debt to Total Capital of 20% vs. 26%.They sell at a higher price/earnings multiple than the Russell 1000 Growth® (18.0X vs. 13.7X) based on 2010 estimated earnings.Our stocks are selling at 0.77 times their five-year historical growth rates compared to 0.76 times for the Russell 1000 Growth® and 0.83 times their projected reinvestment rates compared to 0.73 times for the Russell 1000 Growth®. March 31, 2010 CHASE GROWTH FUND STOCKS vs. RUSSELL 1000® GROWTH INDEX Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2010) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. March 31, 2010 FUNDAMENTALS AND RATIOS P/E to Five-Year Historical Growth P/E to Projected Reinvestment Rate Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2010) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. Chase Mid-Cap Growth Fund (CHAMX) 6 months ended 3/31/10 Chase Mid-Cap Growth Fund (CHAMX) +12.82% Lipper MidCap Growth Funds Index +13.22% Russell Midcap® Growth Index +14.87% 2 Chase Funds Lipper Analytics Services, Inc.1 ranked the Chase Mid-Cap Growth Fund (based on total return) #245 out of 321, #182 out of 377 and #412 out of 425 funds in its Mid-Cap Growth Fund Universe for the five years, three years and one year periods ended 3/31/10, respectively.Past performance is not a guarantee of future results. On March 31st the Chase Mid-Cap Growth Fund was invested in 44 stocks,.They range in market capitalization from $1.2 billion (Allegiant Travel) to $17.8 billion (TJX Cos Inc). The Chase Mid-Cap Growth Fund has also trailed the benchmarks during the last six months.As with the Chase Growth Fund, our avoidance of risk-taking strategies has hurt relative performance.Within our midcap growth mandate, we have continued to favor some of the larger, more stable earning growth companies.Our heavier emphasis in the consumer discretionary and health care stocks, together with strong stock selection in those areas, helped relative performance, but our stock selection in some of the more defensive consumer staples names hurtrelative performance.For the six months ended March 31st, our five best performing stocks were Perrigo +37.81%, Deckers Outdoor +35.77%, Priceline.com +29.75%, Grand Canyon Education +28.96%, and Mylan +24.61%. The chart below compares the characteristics of Chase Mid-Cap Growth Fund stocks to the stocks in the Russell Midcap® Growth Index.They have higher five-year average annual earnings per share growth rates of 24% vs. 19% for the Russell Midcap® Growth Index, and they have stronger balance sheets with Debt to Total Capital of only 19% vs. 27%.They sell at a higher price/earnings multiple than the Russell Midcap® Growth Index (18.2X vs. 15.2X) based on 2010 estimated earnings.Our mid-cap stocks are selling at 0.75 times their five-year historical growth rates compared to 0.82 times for the Russell Midcap® Growth Index and 0.90 times their projected reinvestment rates compared to 0.98 times for the Russell Midcap® Growth Index. March 31, 2010 CHASE MID-CAP GROWTH FUND STOCKS vs. RUSSELL MIDCAP® GROWTH INDEX Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2010) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. March 31, 2010 FUNDAMENTALS AND RATIOS P/E to Five-Year Historical Growth P/E to Projected Reinvestment Rate Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2010) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. 3 Chase Funds Market Outlook Chase Investment Counsel Corporation’s investment process is bottom up and driven by our security selection methodology.For shareholders who are interested in the economic and market outlook, we feel that the best way for our firm to provide this information is by presenting a thorough, and well researched compilation of relevant factors that we believe could influence the market over the near term.Below is our current market commentary. Positive Factors • The Federal Reserve continues to reaffirm its low interest rate and special lending assistance to help the economy. • Recently Lowry’s Buying Power index was near its highest level in nine months, while its Selling Pressure Index has been trending down since July. Their current pattern is consistent with a primary market uptrend with only their short term indicators warning of a period of modest correction. • As Lowry also points out narrow selective buying was evident before the 1929 and 1987 highs, in fact before most other important market tops in the last 70 years. The breadth of recent tops has been confirmed by the large number of stocks reaching 52 week highs and new highs in the advance-decline line indexes of the NYSE, Operating Companies Only as well as small and mid-cap stocks. Advance-decline lines have historically given 4 to 6 months warning of major market tops. • On 03/31/10 Money Market funds were at $3.0 trillion, about 22% of NDR Total Stock Market Values; that is still substantial liquidity on the sidelines for use when investor confidence improves. Long-only equity managers are under increasing pressure to become invested. • With help from huge government expenditures the economy has turned around. ISI anticipates 4.0% to 4.5% real Gross Domestic Product (GDP) in the second half of 2010 due to improved retail sales, inventories and employment. We have experienced the largest inventory drawdown in history, with six consecutive quarters of drawdowns. The resulting inventory rebuild should continue to support the economic recovery. Corporate earnings in 2010 are estimated to be much higher than 2009 reflecting cost cutting, employment cuts and assumed business recovery. • The Leading Economic Indicators year-over-year (y/y) are indicative of a strong recovery. The April ISM Composite Index rose 0.8 points to 60.4, the highest level since 2004, indicating accelerating growth in the manufacturing sector. • Despite subdued levels of consumer confidence as seen in continued low readings in the Reuters/University of Michigan and Conference Board surveys, consumer spending has continued to improve. Helped by an early Easter, retail sales rose 1.6% in March and up a still strong 0.6% ex-autos. • On March 17th the Dow Jones Industrial Average closed at 10,733, a new 2010 high confirming the earlier new high by the Transports and above its critical 10,725 level giving a new Dow Theory Bull Signal. Moreover, there were 627 new 52-week highs, well above the 523 of January 11th confirming the upward trend. Risk Factors • The S&P 500 declined 3.6% in January. The January Barometer suggests, with 75% accuracy since 1950, that 2010 should be a down year, especially when the December closing low is penetrated in the first quarter as it was this year. Indeed from the close of those 23 down Januaries to the low of the next 11 months, the average decline was over -14%. However, in 10 of those years that low was a buying opportunity with the S&P closing up for the year. 4 Chase Funds • On April 30th, NDR estimated total common stock market capitalization (currently 4,100 U.S. stocks) stood at 94.5% of nominal GDP; down 45% from its 3/31/2000 historic peak of 172.6%, but still well above its lows of 36.3% and 32.2% respectively in 1974 and 1982 and above its 60% Norm since 1925. • The Volatility Index (VIX), a measure of investor bullishness/complacency, had recently returned to levels last seen before the financial crisis began. On April 13th it gave a Sell signal. These rare signals during the past three years suggest that when the next decline comes, it could be substantial. While the VIX has risen substantially since then, that sell signal has not yet been reversed. • An increasing number of stock purchases made near last year’s panic lows may become long-term capital gains. With tax rates expected to rise, this may increase the amount of stock for sale and add to the supplies from new issues. There is also a tendency for an opposite top or bottom a year after an important high or low. At 22x 2009 S&P 500 earnings the market is already discounting a substantial increase for 2010. Consumer credit outstanding has fallen 14 of the past 16 months. Bank recovery is hampered by the need for stricter lending requirements, increased mortgage defaults (at the end of ’09, 58% of the mortgage loans that had been “modified” in the 4th quarter of ’08 were redefaulting), huge additional losses on credit cards, auto loans, and commercial loans. • Since 70% of our economy is tied to the consumer, with 16.9% unemployed (including underemployed working only part time) and consumers either choosing to reduce their debts or being forced to do so, there is little chance of anything sustainable better than moderate expansion until employment recovers significantly. • The huge stimulus spending by the federal government has failed to create jobs and get money into the hands of households. Small businesses are not producing new jobs in this recovery as they have in prior ones because of concern over proposed changes in health care, the expectation of higher taxes and the inability to secure bank lending. The market is beginning to take notice of what’s happening in Washington. With healthcare stocks down since March 22nd when Obamacare was passed and financials underperforming since the SEC announced fraud charges against Goldman Sachs which increases the likelihood of the passage of a financial reform bill. • A balance sheet recession caused by excessive debt and collapsing net worth is quite different than those caused by restrictive central banks to curb inflation. We are in the midst of the largest worldwide wealth destruction ever. We have not experienced this type of recession since the 1930s which is why the pattern of stock market decline experienced in the 1929-1938 period is relevant and why it’s important that Bernanke has vowed not to repeat mistakes of the 1930s, especially the 1936-7 Fed tightening. Moreover, the U.S. government as well as state and local governments, and consumers are in much worse financial condition now than they were then. For instance, Organisation for Economic Co-Development (OECD) projects the U.S. government deficit as a percentage of GDP at 10.5% in 2010 which is even worse than its 10.0% estimate for Greece. • Over the last six quarters China, which is rapidly spending their US $ on tangible assets, has been rolling to shorter Treasury maturities. Ominously in December China actually became a net seller of $34.2 billion of U.S. Treasury Securities followed by another $5.8 billion in January and $11.5 billion in February falling back to 2nd place as the major creditor of the US. All foreign buying has declined from 41% to only 16% in the last 4 quarters. • With the huge increase in printing fiat dollars and running enormous deficits, we are undermining our currency and the confidence of foreign lenders/investors. If they decide not to increase their substantial US investments, we could suffer much higher interest rates and a substantial further decline in the purchasing power of our dollar. Should the administration be successful in getting China to significantly raise the value of its currency that could be very inflationary for American consumers. With China a dominant force on world markets it is negative that their market has lagged while other markets were making new highs. The Shanghai index declined to new lows just this week. 5 Chase Funds • The world is flirting with a huge sovereign debt crisis. It’s not just Greece and the other PIIGS that are near default. The cost of 5-year insurance contracts (credit default swaps) for eight other countries including Ukraine, Latvia, Pakistan, Argentina, and Venezuela are even higher than Greece suggesting they are just as likely to default. Conclusion • As the Leuthold Group points out the first 10% decline in the 22 Bull markets since 1900 has typically occurred about 11 months from its start. The Dow’s 7.6% January/February decline should qualify and the rising 200 day moving average was never threatened. The S&P has declined more than 10% during only 16 of the 244 quarters since 1949. Seven of those were Q2 or Q3 of Mid-Term election years like 2010. ISI calculated the Average Monthly S&P Performance since 1942. It has peaked in April and involved a sizeable correction during Q2-Q3 followed by a year-end rise. • The recovery that began in March 2009 has been described as the best rally since the 1930s. In 1931 there were three sharp rallies of 27%, 31%, and 20% before the market finally bottomed in 1932. If the current recovery is a major cyclical rally within a secular Bear market, historically such rallies have recovered 1/3 to 2/3 of the previous decline. Major resistance exists around current levels near the 200 week moving average and the Fibonacci 62% retracement of the October 2007-March 2009 decline. Many of the major world markets have now rallied 50% or more from their panic lows of last March. Further gains should be modest as they are now discounting much if not all of the expected 2010 earnings recovery. It remains to be seen whether this is a sustainable Bull market or a major recovery within a secular decline. • By buying Treasuries and mortgages, the Fed has increased liquidity by over $1 trillion. Much of the excess liquidity has gone into stocks, bonds, and commodities. However, between 2/26/10 and 4/9/10 the Fed reduced the monetary base by 5%. We are watching those figures closely because continued reduction in liquidity could be a serious negative for security prices. As long as the huge sums of liquidity that central banks have injected into the global economy are not being utilized to expand employment, increase inventory or to invest in plant and equipment, those funds should continue to provide strong support for security prices. • We continue to emphasize good-quality companies that are market leaders. If the current market rise proves to be a sustainable long-term one, good-quality equities with strong balance sheets which did not fully participate in the 2009 recovery are the most attractive category and we believe should close the gap on the overbought low quality stocks which were the 2009 leaders. Alternatively, if the rise ends abruptly, we believe our stocks will enjoy better defensive qualities. Chase Investment Counsel Corp. manages $2.5 billion for clients in 29 states.The Chase Growth Fund (CHASX & CHAIX) and our Chase Mid-Cap Growth Fund (CHAMX) are managed by the same investment team that manages our large separate accounts.The current senior investment team of Derwood Chase, Brian Lazorishak, Peter Tuz, and Peter Wood has been in place since the Chase Growth Fund’s inception in 1997.As a moderate size firm, we have much more flexibility in buying and selling large and mid-cap stocks without a significant market impact. To discourage even legal short term trading, which disrupts portfolio management and increases expenses for long-term investors, we impose a 2% fee on sales of shares in either fund held less than 60 days, computed on a first-in, first-out basis.Such fees remain in the fund for the benefit of all shareholders.The expense ratio on the Chase Growth Fund is 1.22% on an annualized basis for the Class N (CHASX) shares; 0.97% for Substantial Investor Class (CHAIX) shares.On the Chase Mid-Cap Growth Fund, our expense ratio remains capped at 1.48% and the front-end sales charge was eliminated in the Prospectus dated January 2009.There are no annual Rule 12b-1 fees on either of our Funds. 6 Chase Funds We assure you that we will be working very hard to find, analyze and invest in relatively attractive, good quality stocks.The officers and employees of Chase Investment Counsel Corporation appreciate your confidence and we look forward to a long investment relationship together.Listed below are the 10 largest holdings of each fund as of March 31, 2010. TOP 10 HOLDINGS Chase Growth Fund Chase Mid-Cap Growth Fund 1. Apple 4.94% 1. Priceline Inc. 4.24% 2. Microsoft Corp. 4.80% 2. Mylan Inc. 3.93% 3. Visa Inc. 4.45% 3. Informatica Corp. 3.91% 4. TJX Cos Inc. 4.39% 4. Sybase Inc. 3.20% 5. Starbucks Corp. 4.31% 5. AmerisourceBergen Corp. 3.09% 6. Hewlett Packard Co. 4.31% 6. TJX Cos Inc. 3.07% 7. 3M Co. 3.58% 7. Cameron International Corp. 3.06% 8. Medco Health Solutions Inc. 3.56% 8. Life Technologies Corp. 3.03% 9. Teva Pharmaceuticals Inds. 3.27% 9. Solera Holdings Inc. 2.87% EMC Corp. 3.27% Ball Corp. 2.38% Derwood S. Chase, Jr., CIC Peter W. Tuz, CFA Chairman & CEO President Chase Investment Counsel Corporation Chase Investment Counsel Corporation Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Mid-Cap Growth Fund invests in mid-cap companies, which involve additional risks such as limited liquidity and greater volatility.The funds may invest in foreign securities traded on U.S. exchanges, which involve greater volatility and political, economic and currency risks and differences in accounting methods.Growth stocks are typically more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Diversification does not assure a profit or protect against loss in a declining market. The opinions expressed above are those of the investment adviser, are subject to change, and any forecasts made cannot be guaranteed. The Lipper Large Cap Growth Funds Index is comprised of funds that invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) of greater than 300% of the dollar-weighted median market capitalization of the S&P Mid-Cap 400 Index. The Lipper MidCap Growth Funds Index measures the performance of funds in the midcap growth category as tracked by Lipper, Inc. The Russell 1000® Growth Index contains those securities in the Russell 1000 Index with a greater-than-average growth orientation.Companies in this index tend to exhibit higher price-to-book and price-to-earnings ratios, lower dividend yields and higher forecasted growth rates. The Russell Midcap® Growth Index is a market capitalization-weighted index that measures the performance of those Russell mid-cap companies with higher price-to-book ratios and higher forecasted growth values.The stocks are also members of the Russell 1000® Growth Index. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Dow Jones Transports, also known as the Dow Jones Transportation Average, is the oldest U.S. stock market index and currently contains the stocks of 20 transportation-related companies. 7 Chase Funds The Dow Jones Industrial Average (DOW) is an unmanaged index of 30 common stocks comprised of major industrial companies and assumes reinvestment of dividends. You cannot invest directly in an index. Beta measures the volatility of the fund, as compared to that of the overall market. The Market’s beta is set at 1.00; a beta higher than 1.00 is considered to be more volatile than the market, while a beta lower than 1.00 is considered to be less volatile. Founded in 1938, Lowry’s Research Corporation’s (“Lowry’s”) has developed a series of indices and market indicators based around historical supply and demand forces in the market, including their proprietary Buying Power Index, Selling Pressure Index, OCO Unweighted Price Index and Intermediate Trend Sell signals. 1 Lipper Analytical Services, Inc. is an independent mutual fund research and rating service.Each Lipper average represents a universe of Funds with similar investment objectives.Ranking for the periods shown include dividends and distributions reinvested and do not reflect sales charges.Please note our Chase Funds do not have any sales charges but management fees and other expenses still apply. Please refer to the prospectus for further details. Fee waivers are in effect for the Mid-Cap Growth Fund. In the absence of fee waivers, total return would be reduced. Fund holdings and sector weightings are subject to change and are not a recommendation to buy or sell any security. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. The Price-Earnings Ratio (“P/E”) is the most common measure of how expensive a stock is. The Return on Equity (“ROE”) is the amount earned on a company’s common stock investment for a given period. Price-to-Book (P/B) Ratio is calculated by dividing the current price of the stock by the company’s book value per share. Book value: net asset value of a company, calculated by subtracting total liabilities from total assets. Debt to total capital-ratio shows the relationship between a company’s debt and its available capital, indicating the financial leverage of the company. Richard Russell is the editor and publisher of the Dow Theory Letters, which was founded in 1958 and is the oldest service continuously written by one person.The Letters, published every three weeks, cover the US stock market, foreign markets, bonds, precious metals, commodities, economics –plus Russell’s widely-followed comments and observations and stock market philosophy. The NDR (Ned Davis Research) Total Market Value proxies the market value of all U.S.-domiciled companies traded on U.S. exchanges, and is thus one of the broadest measures of the U.S. stock market. PIIGS stands for Portugal, Italy, Ireland, Greece and Spain, a group of European countries currently experiencing economic distress. While the Funds are no-load, management fees and other expenses apply.Please refer to the prospectus for further details. Quasar Distributors, LLC, Distributor.(5/10) 8 Chase Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS at March 31, 2010 (Unaudited) Chase Growth Fund Chase Mid-Cap Growth Fund Percentages represent market value as a percentage of total investments. EXPENSE EXAMPLE at March 31, 2010 (Unaudited) As a shareholder of a fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/09 – 3/31/10). 9 Chase Funds EXPENSE EXAMPLE at March 31, 2010 (Unaudited), Continued Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.48% in the Chase Mid-Cap Growth Fund, per the advisory agreement. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 10/1/09 Value 3/31/10 Period 10/1/09 – 3/31/10* Chase Growth Fund (Class N) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.17% (including interest expense) for the period, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. Beginning Account Ending Account Expenses Paid During Value 10/1/09 Value 3/31/10 Period 10/1/09 – 3/31/10* Chase Growth Fund (Substantial Investor Class) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.92% (including interest expense) for the period, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. Beginning Account Ending Account Expenses Paid During Value 10/1/09 Value 3/31/10 Period 10/1/09 – 3/31/10* Chase Mid-Cap Growth Fund (Class N) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.50% (including interest expense) for the period, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. 10 Chase Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited) Shares COMMON STOCKS:98.7% Value Broadcast Media:1.1% DIRECTV - Class A* $ Chemicals - Specialty:1.1% Lubrizol Corp. Computer Hardware:9.2% Apple Inc.* Hewlett Packard Co. Computer - Networking:3.1% Cisco Systems, Inc.* Computer Software - Enterprise:2.1% Oracle Corp. Computer Software - Desktop/Small Business:4.8% Microsoft Corp. Computer - Storage:5.4% EMC Corp.* NetApp, Inc.* Conglomerates:6.6% 3M Co. United Technologies Corp. Drugs - Generic:5.0% Hospira Inc.* Teva Pharmaceutical Industries Ltd. - ADR Drugs - Proprietary:2.3% Allergan, Inc. Electrical Equipment:1.5% Cooper Industries PLC Energy/Oil & Gas Exploration & Production:1.5% Newfield Exploration Co.* The accompanying notes are an integral part of these financial statements. 11 Chase Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited), Continued Shares Value Energy/Oil Service:1.1% FMC Technologies, Inc.* $ Financial/Information Services:4.4% Visa Inc. - Class A Food:3.9% General Mills, Inc. J.M. Smucker Co. Health Care Distribution:5.1% AmerisourceBergen Corp. McKesson Corp. Health Care Products:5.0% Alcon, Inc.+ Life Technologies Corp.* Medtronic, Inc. Health Care Services:5.5% Express Scripts, Inc.* Medco Health Solutions, Inc.* Household Products:2.9% Colgate-Palmolive Co. Insurance - Disability/Life:2.0% Aflac, Inc. Internet Retail:2.3% priceline.com Inc.* Internet Software & Services:2.6% Google Inc. - Class A* Luxury Goods:2.2% Coach, Inc. Metals - Precious:2.0% Barrick Gold Corp.+ The accompanying notes are an integral part of these financial statements. 12 Chase Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited), Continued Shares Value Restaurants:4.3% Starbucks Corp.* $ Retail - Discount:5.4% Ross Stores Inc. TJX Companies, Inc. Semiconductors:1.5% Marvell Technology Group Ltd.*+ Service Companies:2.7% Cognizant Technology Solutions - Class A* Telecommunication Equipment:2.1% American Tower Corp. - Class A* Total Common Stocks (Cost $556,395,615) SHORT-TERM INVESTMENTS:1.9% AIM STIT Treasury Portfolio - Institutional Class, 0.03%# Total Short-Term Investments (Cost $12,803,789) Total Investments in Securities (Cost $569,199,404):100.6% Liabilities in Excess of Other Assets:(0.6%) ) Net Assets:100.0% $ ADR - American Depositary Receipt * Non-income producing security. + U.S. traded security of a foreign issuer. # Rate shown is the 7-day yield as of March 31, 2010. The accompanying notes are an integral part of these financial statements. 13 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited) Shares COMMON STOCKS:91.0% Value Airlines:1.0% Allegiant Travel Co.* $ Apparel:2.0% Guess?, Inc. Chemicals:2.0% Albemarle Corp. Chemicals - Specialty:1.0% Lubrizol Corp. Computer - Networking:1.1% Blue Coat Systems Inc.* Computer Software - Enterprise:7.2% JDA Software Group, Inc.* Solera Holdings, Inc. Sybase, Inc.* Computer - Storage:3.9% Informatica Corp.* Containers:2.4% Ball Corp. Defense:1.6% Rockwell Collins, Inc. Dental Supplies:2.0% Henry Schein, Inc.* Drugs - Generic:8.0% Hospira, Inc.* Mylan, Inc.* Perrigo Co. Education Services:2.7% DeVry, Inc. Grand Canyon Education, Inc.* The accompanying notes are an integral part of these financial statements. 14 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited), Continued Shares Value Electronics:1.5% Amphenol Corp. - Class A $ Energy/Oil & Gas Exploration & Production:1.0% Newfield Exploration Co.* Energy/Oil Service:4.1% Cameron International Corp.* Dril-Quip, Inc.* Food:3.5% J. M. Smucker Co. TreeHouse Foods, Inc.* Footwear:3.6% Deckers Outdoor Corp.* Wolverine World Wide, Inc. Health Care Distribution:3.1% AmerisourceBergen Corp. Health Care Products:3.0% Life Technologies Corp.* Health Care Services:4.3% Catalyst Health Solutions, Inc.* MEDNEX, Inc.* Household Products:2.0% Church & Dwight Co., Inc. Industrial Distributors:2.2% W.W. Grainger, Inc. Internet Retail:4.3% priceline.com Inc.* Luxury Goods:1.7% Fossil, Inc.* The accompanying notes are an integral part of these financial statements. 15 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited), Continued Shares Value Media & Advertising:1.3% Scripps Networks Interactive - Class A $ Medical Products:1.6% Edwards Lifesciences Corp.* Personal Care:2.0% NBTY, Inc.* Restaurants:4.0% Chipotle Mexican Grill, Inc.* Panera Bread Co. - Class A* Retail - Discount:4.6% Dollar Tree, Inc.* TJX Companies, Inc. Retail - Specialty:2.3% Tractor Supply Co. Semiconductors:4.0% Atheros Communications, Inc.* Skyworks Solutions, Inc.* Service Companies:2.0% VistaPrint NV+* Total Common Stocks (Cost $10,224,832) SHORT-TERM INVESTMENTS:8.9% AIM STIT Treasury Portfolio - Institutional Class, 0.03%# Total Short-Term Investments (Cost $1,259,060) Total Investments in Securities (Cost $11,483,892):99.9% Other Assets in Excess of Liabilities:0.1% Net Assets:100.0% $ * Non-income producing security. + U.S. traded security of a foreign issuer. # Rate shown is the 7-day yield as of March 31, 2010. The accompanying notes are an integral part of these financial statements. 16 Chase Funds (This Page Intentionally Left Blank.) 17 Chase Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2010 (Unaudited) Chase Chase Mid-Cap Growth Fund Growth Fund ASSETS Investments in securities, at value (identified cost $569,199,404 and $11,483,892, respectively) $ $ Receivables Securities sold Fund shares issued — Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Securities purchased Fund shares redeemed — Due to Advisor Shareholder servicing fees (Class N Shares) Custody fees Administration fees Transfer agent fees and expenses Audit fees Fund accounting fees Chief Compliance Officer fee Accrued expenses and other liabilities Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 18 Chase Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2010 (Unaudited), Continued Chase Chase Mid-Cap Growth Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE Class N Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Substantial Investor Class Shares Net assets applicable to shares outstanding $ $
